*1206In 1987, petitioner was convicted of the crime of manslaughter in the first degree and was sentenced to SVs to 25 years in prison. In October 2008, he was released to parole supervision. In January 2009, he was charged with violating certain conditions of his parole. Following a final revocation hearing, petitioner was found guilty of violating four conditions of his release. His parole was revoked and he was returned to the custody of the Department of Correctional Services. Petitioner thereafter commenced this CPLR article 70 proceeding seeking a writ of habeas corpus asserting, among other things, that the Board of Parole did not follow the proper procedures. Supreme Court denied the application without a hearing, resulting in this appeal.
This Court has been advised by the Attorney General that petitioner reached the maximum expiration date of his sentence and was released from custody on August 5, 2011. Accordingly, habeas corpus relief is no longer available and the appeal must be dismissed as moot (see People ex rel. VanGuilder v Fischer, 79 AD3d 1499 [2010]).
Mercure, J.P, Spain, Lahtinen, Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.